DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application 16/705,529 filed on 12/6/2019. This action is non-final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 (line 4), 2 (line 4), 3 (line 8-9), 9 (line 11) recite the limitation a characteristic identifier. This limitation in the claim is unclear since a characteristic identifier could be referring to a new characteristic identifier, or the characteristic identifier recited in the preamble of each claim. For examination purposes, a characteristic identifier will be interpreted as the characteristic identifier.
Claims 1-12 recites the limitation characteristic identifier information. This limitation in the claim is unclear since characteristic identifier information could be referring to the same thing as the term characteristic identifier, or be representative of something different. For examination purposes, characteristic identifier information will be interpreted as characteristic identifier.
Claim 1-3, 5, 7, 9, and 11 recites the term DB. This term is recited throughout the rest of the claims and Applicant’s specification.  DB is not defined by Applicant, nor is it a well-known term within DB will be interpreted to represent a database entry.
Claim 1 (lines 13-14) recites the limitation the smart device of the designated shipper. This limitation in the claim is unclear since the smart device of the designated shipper lacks antecedent basis. Further, the smart device of the designated shipper lacks clarity since a designated shipper has not been recited. Similarly, claim 1 (line 15) recites the smart device of the shipper which lacks antecedent basis, and claim 1 (line 16) recites a smart device of the shipper which is unclear because it could be referring to a new smart device or the smart device of the shipper previously recited. For examination purposes, the smart device of the designated shipper, the smart device of the shipper, and a smart device of the shipper will be interpreted as a smart device of a shipper, the smart device of the shipper, and the smart device of the shipper, respectively.
Claim 1 (line 17) recites the limitation the target delivery area. This limitation in the claim is unclear since the target delivery area lacks antecedent basis. For examination purposes, the target delivery area will be interpreted as a target delivery area. 
Claim 1 (lines 13-14), 2 (line 5), 3 (line 12), 5 (line 13), 7 (line 9), 9 (line 15), and 11 (line 13) all recite the limitation the smart device of the shipper, which lacks antecedent basis. For examination purposes, the smart device of the shipper will be interpreted as a smart device of a shipper.
Claim 1 (lines 5-6), claim 3 (line 6), claim 5 (lines 4-5), and claim 7 (line 7) recite the limitation the management server of the post office. This limitation in the claim is unclear since the management server of the post office lacks antecedent basis. For examination purposes, the management server of the post office will be interpreted as a management server of a post office.
Claim 2 (lines 7-8), claim 9 (line 5), and claim 11 (lines 4-5) recite the limitation the management server of the online shopping mall. This limitation in the claims is unclear since the management server of the online shopping mall lacks antecedent basis. For examination purposes, the management server of the online shopping mall will be interpreted as a management server of an online shopping mall.
Claim 2 (line 5-6), 9 (line 5), and 11 (lines 5-6) recite the limitations the purchased product, the product, and the product. These limitations lack antecedent basis. For examination purposes, the purchased product, the product, and the product will be interpreted as a purchased product, a product, and a product.
Claim 2 (line 19), 3 (line 27), 5 (line 23), 11 (line 21) all recite the limitation the display area, which lacks antecedent basis. For examination purposes, the display area will be interpreted as a display area.
Claim 3 (line 3,) claim 5 (line 3), claim 7 (line 5), claim 9 (lines 3), and claim 11 (line 3) recite the limitation the shipping app, which lacks antecedent basis. For examination purposes, the shipping app will be interpreted as a shipping app.
Claim 3 (line 3,) claim 5 (line 3), claim 7 (line 3), claim 9 (lines 3-4), recites the limitation the smart user device, which lacks antecedent basis. Similarly, claim 11 recites the limitation the smart device of the purchaser, which lacks antecedent basis. For examination purposes, the smart user device and the smart device of the purchaser will be interpreted as a smart user device and a smart device of a purchaser, respectively.
Claim 3 (line 11), 5 (line 11), 7 (line 12), 9, and 11 (line 17) all recite the limitation the tag, which lacks antecedent basis. For examination purposes, the tag will be interpreted as a tag.
Claim 4, 6, 8, 10, and 12 all recite the trademark/trade name T Map. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is system and, accordingly, the identification/description is indefinite. For examination purposes, and based on context within the Applicant’s specification, T Map will be interpreted as navigation software.
Claim 9 (line 4), and claim 11 (line 3) recite the limitation the purchaser. This limitation in the claim is unclear since the purchaser lacks antecedent basis. For examination purposes, the purchaser will be interpreted as a purchaser.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 1 recites a system for receiving a user’s personal information, storing the personal information, retrieving the personal information, and providing related location information. Therefore, claim 1 is directed to one of the four statutory categories of invention: a machine.
The limitations ... stores a characteristic identifier ... connects ... to send user information and recipient information for creation of DB, receives the characteristic identifier ... and saves the characteristic identifier onto ... receives user information and recipient information from ... generates the characteristic identifier, matches user information, recipient information and characteristic identifier information to create DB, sends characteristic identifier information ... receives characteristic identifier information saved ... and sends recipient's address information matched with characteristic identifier information ... receives and saves characteristic identifier information ... sends saved characteristic identifier information to ... and receives recipient's address information ..., as drafted, is a method that, under its broadest reasonable interpretation, only covers the concept of receiving a user’s personal information (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)), storing the personal information, retrieving the personal information (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)), and providing related location information (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)). That is, nothing in the claim elements disclose anything outside the grouping of “Certain Methods of Organizing Human Activity” (e.g., commercial interaction). Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea using generic computer components. A package shipping system [pg. 1, line 19 – pg. 3, line 23], a tag [pg. 4, lines 27-28], a smart user device , a management server of the post office, and a smart device of the shipper are all recited at a high level of generality and are merely invoked as tools to perform the aforementioned abstract idea. Simply implementing the abstract idea on a generic computerized system is not a practical application of the abstract idea. Accordingly, alone and in combination, the additional elements of a package shipping system, a tag, a smart user device, a management server of the post office, and a smart device of the shipper do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the claim as a whole merely 
Claims 2 recites a system for receiving a user’s personal information, storing the personal information, retrieving the personal information, and providing related location information. Therefore, claim 2 is directed to one of the four statutory categories of invention: a machine.
The limitations ... receives and stores a characteristic identifier by communicating with ... the shipper ... provides purchaser information such as name, address and phone number, and purchases the product ... creates DB using purchaser information and product information ... generates characteristic identifier information about the purchased product, and sends characteristic identifier information, product information and recipient information to the ... shipper ...  that receives and stores characteristic identifier information, product information and recipient information from the ... online shopping mall, saves characteristic identifier information ... and provides recipient's address information ..., as drafted, is a method that, under its broadest reasonable interpretation, only covers the concept of receiving a user’s personal information (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)), storing the personal information, retrieving the personal information (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)), and providing related location information (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)). That is, nothing in the claim elements disclose anything outside the grouping of “Certain Methods of Organizing Human Activity” (e.g., commercial interaction). Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea using 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the claim as a whole merely describes how to generally “apply” the concept of receiving a user’s personal information, storing the personal information, retrieving the personal information, and providing related location information. Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Therefore the claim is not patent eligible.
Claims 3 recites a method for receiving a user’s personal information, storing the personal information, retrieving the personal information, and providing related location information. Therefore, claim 3 is directed to one of the four statutory categories of invention: a process.
The limitations A package shipping method using a characteristic identifier that does not require address to be written, the package shipping method comprising: a step (S 11) in which ... user information such as phone number, address and name of the user and recipient information such as phone number, address and name of the recipient are sent to ... a post office for registration, and the user DB is constructed; a step (S12) in which ... the post office generates a characteristic identifier that matches user and recipient information and sends characteristic identifier information to the ... user ...; a step (S13) in which the ... user ... sends the characteristic identifier received to ... the package; a step (S14) in which ... the characteristic identifier is received by communicating with the ... package and saved, and the characteristic identifier received is sent ... the post office; a step (S15) in which ... the post office uses the user DB and characteristic identifier received to search recipient information matched with the characteristic identifier; a step (S16) in which ... the post office sends searched recipient information to ... the designated shipper; and a step (S18) in which ... the shipper ... provides characteristic identifier information of the corresponding package that matches recipient's address ... if the package is determined to have arrived at recipient's address, as drafted, is a method that, under its broadest reasonable interpretation, only covers the concept of receiving a user’s personal information (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)), storing the personal information, retrieving the personal information (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)), and providing related location information (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)). That is, nothing in the claim elements disclose anything outside the grouping of “Certain Methods of Organizing Human Activity” (e.g., commercial interaction). Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea using generic computer components. A shipping app installed on a smart user device, a smart user device, a management server of a post office, a tag, a  smart device of a shipper, a display area of the smart device of the shipper are all recited at a high level of generality and are merely invoked as tools to perform the aforementioned abstract idea. Simply implementing the abstract idea on a generic computerized system is not a practical application of the abstract idea. Accordingly, alone and in combination, the additional elements of a shipping app installed on a smart user device, a smart user device, a management server, a tag, a smart device of a shipper, a display 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the claim as a whole merely describes how to generally “apply” the concept of receiving a user’s personal information, storing the personal information, retrieving the personal information, and providing related location information. Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Therefore the claim is not patent eligible.
Claims 5 recites a method for receiving a user’s personal information, storing the personal information, retrieving the personal information, and providing related location information. Therefore, claim 5 is directed to one of the four statutory categories of invention: a process.
The limitations A package shipping method using a characteristic identifier that does not require address to be written, the package shipping method comprising: a step (S31) in which ... user information and recipient information are registered on ... the post office, and the user DB is constructed; a step (S32) in which ... the post office generates characteristic identifiers that match user information and recipient information each and sends characteristic identifier information to the ... user ... a step (S33) in which the ... user ... stores characteristic identifier information received and saves characteristic identifier information onto ... the package; a step (S34) in which ... the user characteristic identifier and recipient characteristic identifier are received and saved, and the characteristic identifiers received are sent to ... the post office; a step (S35) in which ... the post office uses the user DB and recipient characteristic identifier received to search recipient information and user information matched with the recipient characteristic identifier; a step (S36) in which ... sends recipient information searched to ... the designated shipper; and a step (S38) in which ... the shipper ... provides recipient characteristic identifier information of the corresponding package that matches recipient's address ... if the package is determined to have arrived at recipient's address, as drafted, is a method that, under its broadest reasonable interpretation, only covers the concept of receiving a user’s personal information (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)), storing the personal information, retrieving the personal information (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)), and providing related location information (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)). That is, nothing in the claim elements disclose anything outside the grouping of “Certain Methods of Organizing Human Activity” (e.g., commercial interaction). Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea using generic computer components. A shipping app installed on a smart user device, a smart user device, a management server of a post office, a tag, a  smart device of a shipper, a display area of the smart device of the shipper are all recited at a high level of generality and are merely invoked as tools to perform the aforementioned abstract idea. Simply implementing the abstract idea on a generic computerized system is not a practical application of the abstract idea. Accordingly, alone and in combination, the additional elements of a shipping app installed on a smart user device, a smart user device, a management server, a tag, a smart device of a shipper, a display area of the smart device of the shipper do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the claim as a whole merely describes how to generally “apply” the concept of receiving a user’s personal information, storing the personal information, retrieving the personal information, and providing related 
Claims 7 recites a method for receiving a user’s personal information, storing the personal information, retrieving the personal information, and providing related location information. Therefore, claim 7 is directed to one of the four statutory categories of invention: a process.
The limitations A package shipping method using a characteristic identifier that does not require address to be written, the package shipping method comprising: a step (S51) in which the ... user ... saves package photo information onto ... the package; a step (S52) in which ... recipient information and package photo information are registered and saved on ... the post office to construct the user DB; a step (S53) in which ... the post officer sends recipient information that matches package photo information to ... the shipper designated to deliver the corresponding package; and a step (S55) in which ... the shipper ... communicates with ... the package, provides package photo information that matches with recipient's address, and deliver the corresponding package if the package is determined to have arrived at recipient's address, as drafted, is a method that, under its broadest reasonable interpretation, only covers the concept of receiving a user’s personal information (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)), storing the personal information, retrieving the personal information (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)), and providing related location information (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)). That is, nothing in the claim elements disclose anything outside the grouping of “Certain Methods of Organizing Human Activity” (e.g., commercial interaction). Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea using 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the claim as a whole merely describes how to generally “apply” the concept of receiving a user’s personal information, storing the personal information, retrieving the personal information, and providing related location information. Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Therefore the claim is not patent eligible.
Claims 9 recites a method for receiving a user’s personal information, storing the personal information, retrieving the personal information, and providing related location information. Therefore, claim 9 is directed to one of the four statutory categories of invention: a process.
The limitations A shopping mall shipping method using a characteristic identifier that does not require address to be written, the shopping mall shipping method comprising: a step (S61) in which ... name, phone number and address of the purchaser are provided to ... the online shopping mall, and the product is purchased; a step (S62) in which ... the online shopping mall creates the DB using purchaser information such as name, phone number and address of the purchaser received from the ... user ... and purchased product information; a step (S63) in which ... the online shopping mall creates a characteristic identifier and grants the characteristic identifier to the purchased product; a step (S64) in which ... the online shopping mall sends characteristic identifier information, purchaser information and purchased product information to ... the shipper designated to deliver the corresponding purchased product; a step (S65) in which ... the shipper ... saves the characteristic identifier, purchaser information and purchased product information received; a step (S66) in which ... the shipper sends characteristic identifier information received to ... the corresponding purchased product; a step (S68) in which ... the shipper ... communicates with ... the purchased product and receives characteristic identifier information if the product is determined have arrived at recipient's address based on corresponding position information; a step (S69) in which ... the shipper determines whether the characteristic identifier received matches recipient's address; and a step (S70) in which shipping is completed by delivering the purchased product to the recipient if matched, as drafted, is a method that, under its broadest reasonable interpretation, only covers the concept of receiving a user’s personal information (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)), storing the personal information, retrieving the personal information (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)), and providing related location information (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)). That is, nothing in the claim elements disclose anything outside the grouping of “Certain Methods of Organizing Human Activity” (e.g., commercial interaction). Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea using generic computer components. A smart user device, a shipping app installed on a smart user device, a management server, a tag, and a smart device of a shipper are all recited at a high level of generality and are merely invoked as tools to perform the aforementioned abstract idea. Simply implementing the abstract idea on a generic computerized system is not a practical application of 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the claim as a whole merely describes how to generally “apply” the concept of receiving a user’s personal information, storing the personal information, retrieving the personal information, and providing related location information. Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Therefore the claim is not patent eligible.
Claims 11 recites a method for receiving a user’s personal information, storing the personal information, retrieving the personal information, and providing related location information. Therefore, claim 11 is directed to one of the four statutory categories of invention: a process.
The limitations A shopping mall shipping method using a characteristic identifier that does not require address to be written, the shopping mall shipping method comprising: a step (S81) in which ... purchaser information and recipient information are provided to ... the online shopping mall, and the purchaser purchases the product; a step (S82) in which ... the online shopping mall creates the purchaser DB based on purchaser information, recipient information and purchased product information; a step (S83) in which ... the shopping mall generates a purchaser characteristic identifier and recipient characteristic identifier that respectively match purchaser information and recipient information, and sends characteristic identifier information generated to ... the shipper designated to deliver the purchased product; a step (S84) in ... the shipper ... saves purchaser characteristic identifier information and recipient characteristic identifier information received on ... the purchased product; and a step (S86) in which ... the shipper ... delivers the corresponding purchased product by providing recipient characteristic identifier information that matches recipient's address ... if the package is determined to have arrived at recipient's address, as drafted, is a method that, under its broadest reasonable interpretation, only covers the concept of receiving a user’s personal information (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)), storing the personal information, retrieving the personal information (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)), and providing related location information (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)). That is, nothing in the claim elements disclose anything outside the grouping of “Certain Methods of Organizing Human Activity” (e.g., commercial interaction). Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea using generic computer components. A shipping app installed on a smart user device, a smart user device, a management server, a tag, a  smart device of a shipper, a display area of the smart device of the shipper are all recited at a high level of generality and are merely invoked as tools to perform the aforementioned abstract idea. Simply implementing the abstract idea on a generic computerized system is not a practical application of the abstract idea. Accordingly, alone and in combination, the additional elements of a shipping app installed on a smart user device, a smart user device, a management server, a tag, a smart device of a shipper, a display area of the smart device of the shipper do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the claim as a whole merely describes how to generally “apply” the concept of receiving a user’s personal information, 
Claims 4, 6, 8, 10, and 12 have been given the full two part analysis including analyzing the limitations both individually and in combination. Claims 4, 6, 8, 10, and 12 when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the recited limitations of the dependent claims merely further narrow the abstract idea.
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because the claims as a whole merely describe how to generally “apply” a method of receiving a user’s personal information, storing the personal information, retrieving the personal information, providing related location and routing information. Although claims 4, 6, 8, 10, and 12 recite the smart device of the shipper, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claims as a whole merely describes how to generally “apply” the aforementioned abstract idea in a generic computer environment.  Thus, even when viewed as a whole, nothing in the claims add significantly more to the abstract idea.
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kadaba (U.S. Pub. No. 2007/0000989) in view of Ferguson (U.S. Pub. No. 2016/0379102).]
Regarding the following Claim 1 limitations, Kadaba, as shown, discloses the following limitations:
A package shipping system using a characteristic identifier that does not require user information and recipient information to be written on a package, the package shipping system comprising: a tag (210) that stores a characteristic identifier and is attached to the package; [See [0032]; [0072]; (Fig. 19, element 1802, 1804); Kadaba teaches a shipping system utilizing RFID tags attached to packages which store unique package identifiers and address data instead of an address information being written on a package (i.e. a package shipping system using a characteristic identifier that does not require user information and recipient information to be written on a package). Specifically, in paragraph [0032], Kadaba teaches that human-readable indicia 1802 and 1804 are optional components of a package label 219, hence not being required.]
... a smart user device (220) that connects to the management server of the post office to send user information and recipient information for creation of DB; [See [0031]; [0029]; [0046]; (Fig. 4); Kadaba teaches a sender 202 using a sender computer terminal 206 (i.e. a smart user device) to transmit a delivery request comprising a sender location 200 (i.e. user information), and a recipient location 300 (i.e. recipient information) to a package administration system 14 (i.e. the management server of the post office). Kadaba further teaches storing package identifiers, recipient, and sender data in a package administration system database 16.]
... receives the characteristic identifier from the management server of the post office; [See [0042]; [0046-0047]; Kadaba teaches the package administration system 14 (i.e. the management server of the post office) transmitting a package label 219 with a package identifier 218 to a sender computer 206.]
... a management server of the post office (230) that receives user information and recipient information from the smart user device; [See [0029]; [0046]; (Fig. 4); Kadaba teaches a sender 202 using a sender computer terminal 206 (i.e. a smart user device) to transmit a delivery request comprising a sender location 200 (i.e. user information), and a recipient location 300 (i.e. recipient information) to a package administration system 14 (i.e. the management server of the post office).]
... generates the characteristic identifier, matches user information, recipient information and characteristic identifier information to create DB, sends characteristic identifier information to the smart user device; [See [0031]; [0042]; [0046-0047]; Kadaba teaches the package administration system 14 (i.e. the management server of the post office) transmitting a package label 219 with a package identifier 218 to a sender computer 206. Kadaba further teaches storing package identifiers, recipient, and sender data in a package administration system database 16.]
... receives characteristic identifier information saved on the tag from the smart device of the shipper, and sends recipient's address information matched with characteristic identifier information to the smart device of the shipper; [See [0058]; [0059]; Kadaba teaches a mailroom attendant 226 entering a package identifier 218 into a computer 250 (i.e. the smart device of the shipper), which transmits this identifier to a package administration system 14 (i.e. a management server of a post office).  Kadaba further teaches a package administration system 14 sending a recipient’s address information matched with the received identifier to the computer 250 of the mailroom attendant 226.]
... and a smart device of the shipper (240) that communicates with the tag attached to the package classified according to the target delivery area; [See [0034]; [0039]; [0058]; Kadaba teaches electromagnetically scanning packages using a delivery mailroom computer 330 (i.e. a smart device of the shipper) to retrieve a package identifier and other information from a tag.]
... receives and saves characteristic identifier information from the tag, sends saved characteristic identifier information to the management server of the post office, and receives recipient's address information from the management server of the post office. [See [0058]; [0059]; Kadaba teaches a mailroom attendant 226 entering a package identifier 218 into a computer 250 (i.e. the smart device of the shipper), which transmits this identifier to a package administration system 14 (i.e. a management server of a post office).  Kadaba further teaches a package administration system 14 sending a recipient’s address information matched with the received identifier to the computer 250 of the mailroom attendant 226.]
Kadaba does not, however Ferguson does, disclose the following limitations:
... saves the characteristic identifier onto the tag by communicating with the tag; [See [0139]; Ferguson teaches using a microcontroller (MCU) 802 to write information to an RFID tag in order to track the luggage it is attached to.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the shipment tagging process of Kadaba with the RFID writing process of Ferguson.  While Kadaba strongly implies their invention is capable of writing information to RFID tags, Ferguson explicitly teaches it.  Modifying Kadaba to adopt the RFID .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kadaba (U.S. Pub. No. 2007/0000989) in view of Hershfield (U.S. Pub. No. 2010/0153265).]
Regarding the following Claim 2 limitations, Kadaba, as shown, discloses the following limitations:
A ... shipping system using a characteristic identifier that does not require a purchaser's address to be written, the ... shipping system comprising: a tag (210-1) that receives and stores a characteristic identifier by communicating with the smart device of the shipper and is attached ...; [See [0047]; [0032]; [0072]; [0060-0061]; Kadaba teaches a shipping system utilizing RFID tags attached to packages which store unique package identifiers and address data instead of an address information being written on a package (i.e. shipping system using a characteristic identifier that does not require a purchaser's address to be written). Kadaba further teaches transmitting shipping information with tracking identifier to a mailroom computer 250 to be printed with an RFID label printer (i.e. a tag that receives and stores a characteristic identifier) and attached to a master package.]
... a smart user device (220-1) that connects to the management server ... provides ... information such as name, address and phone number...; [See [0029]; [0046]; (Fig. 4); Kadaba teaches a sender 202 using a sender computer terminal 206 (i.e. a smart user device) to transmit a delivery request comprising a sender location 200, and a recipient location 300 to a package administration system 14 (i.e. the management server).]
... a management server ... (230-1) that creates DB using ... information and ... information provided by the smart user device; [See [0031]; [0029]; [0046]; (Fig. 4); Kadaba teaches a sender the smart user device) to transmit a delivery request comprising a sender location 200, and a recipient location 300 to a package administration system 14 (i.e. the management server). Kadaba further teaches storing package identifiers, recipient, and sender data in a package administration system database 16.]
... generates characteristic identifier information ... and sends characteristic identifier information ... recipient information to the smart device of the shipper; [See [0042]; [0046-0047]; Kadaba teaches the package administration system 14 (i.e. the management server) transmitting a package label 219 with a package identifier 218 to a sender computer 206.]
... and a smart device of the shipper (240-1) that receives and stores characteristic identifier information, ... and recipient information from the management server ... saves characteristic identifier information on the tag by communicating with the tag, and provides recipient's address information through the display area. [See [0058]; [0059]; Kadaba teaches a mailroom attendant 226 entering a package identifier 218 into a computer 250 (i.e. a smart device of the shipper), which transmits this identifier to a package administration system 14 (i.e. a management server).  Kadaba further teaches a package administration system 14 sending a recipient’s address information matched with the received identifier to the computer 250 of the mailroom attendant 226. Kadaba further teaches transmitting shipping information with tracking identifier to a mailroom computer 250 to be printed with an RFID label printer (i.e. saves characteristic identifier information on the tag by communicating with the tag) and attached to a master package.]
Kadaba does not, however Hershfield does, teach the following limitations:
A shopping mall shipping system
... a smart user device (220-1) that connects to the management server of the online shopping mall, provides purchaser information such as name, address and phone number, and purchases the product creates DB using purchaser information and product information... [See [0030];[0031]; Hershfield teaches a customer device 204 that provides user identifiers 220 including attributes such as address, phone number, user name, etc.  Hershfield further teaches a user identifier 220 being passed with a user purchase request.  Hershfield further teaches retail servers 206 including a database 222 for identifying available products for purchase.]
... a management server of the online shopping mall (230-1) that creates DB using purchaser information and product information provided by the smart user device, generates characteristic identifier information about the purchased product, and sends characteristic identifier information, product information and recipient information to the smart device of the shipper; [See [0030]; [0031]; [0032]; Hershfield teaches a customer device 204 that provides user identifiers 220 including attributes such as address, phone number, user name, etc.  Hershfield further teaches a user identifier 220, retailer identifier 228, and item information being grouped for a purchase/shipment request.  Hershfield further teaches retail servers 206 including a database 222 for identifying available products for purchase.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the shipment tagging process of Kadaba with the online retail environment of Hershfield.  As e-commerce has become more popular and commonplace, the volume of packages being shipped from online retailers has risen dramatically. Therefore, it would be obvious to apply the environment of Hershfield to the process of Kadaba and tag packages with more detailed product and purchaser information.

Claim 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kadaba (U.S. Pub. No. 2007/0000989) in view of Stevens (U.S. Pub. No. 2005/0043886).
Regarding the following Claim 3 limitations, Kadaba, as shown, discloses the following limitations:
A package shipping method using a characteristic identifier that does not require address to be written, the package shipping method comprising: a step (S 11) in which the shipping app installed on the smart user device is activated, user information such as ... address ... recipient information such as phone number, address and name of the recipient are sent to the management server of the post office for registration, and the user DB is constructed; [See [0030]; [0031]; [0046]; [0063]; [0072]; [0020]; Kadaba teaches a sender computer terminal 206 (i.e. a smart user device) and a client shipping application to transmit a delivery request comprising a sender location 200 (i.e. user information such as ... address), and data indicating the recipient’s address, name, telephone number to a package administration system 14 (i.e. the management server).  The package administration system 14 then stores the recipient address data 212 in association with the respective package identifier 218.]
... a step (S12) in which the management server of the post office generates a characteristic identifier that matches user and recipient information and sends characteristic identifier information to the smart user device; [See [0046]; [0042]; [0047]; Kadaba teaches a package administration system 14 generates a package identifier 218 to associate with a delivery between a sender and a recipient, and transmits the package identifier to the sender computer 206.]
... a step (S13) in which the smart user device sends the characteristic identifier received to the tag and the tag is attached to the package; [See [0047]; [0032]; [0072]; Kadaba teaches a package administration system 14 transmitting a package tag with the package identifier 218 to a sender computer 206.  Kadaba further teaches the sender computer using an RFID label printer 
... a step (S14) in which the shipping app on the smart device of the shipper designated to deliver the corresponding package is activated, the characteristic identifier is received by communicating with the tag attached to the package and saved, and the characteristic identifier received is sent to the management server of the post office; [See [0058]; Kadaba teaches a mailroom attendant using a computer 250 (i.e. the smart device of the shipper), a client-side shipping application 1508, and an electromagnetic scanner 222 to receive a package identifier  from an RFID tag and send package identifier information to a package administration system (i.e. the management server).
... a step (S15) in which the management server of the post office uses the user DB and characteristic identifier received to search recipient information matched with the characteristic identifier; [See [0058]; Kadaba teaches using a package identifier 218 to search a database 16 for recipient address data 212.]
... a step (S16) in which the management server of the post office sends searched recipient information to the smart device of the shipper; [See [0058]; Kadaba teaches a mailroom computer 250 (i.e. the smart device of the shipper) configured with a client-side shipping application 1508 retrieving recipient address data 212 from a package administration system 14 (i.e. the management server).]
Kadaba does not, however Stevens does, disclose the following limitations:
... and a step (S18) in which the smart device of the shipper linked to GPS provides characteristic identifier information of the corresponding package that matches recipient's address via the display area of the smart device of the shipper if the package is determined to have arrived at recipient's address. [See [0062-0064]; (Fig. 5, elements 115, 545); Stevens teaches a 
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the shipping process of Kadaba with the destination notification system of Stevens. It is advantageous for all users of the system of Kadaba to know when a delivery has arrived at its destination. A sender is granted an acknowledgement that their shipment has successfully reached its destination, the shipper is granted an acknowledgement that a delivery task has been completed, the driver receives confirmation that they have arrived at the correct address for delivery, and a recipient is granted an acknowledgement that their package has arrived. The notification system of Stevens increases user satisfaction on all fronts, and helps reduce errors, wasted time, and costs associated.
 Regarding the following Claim 4 limitations, Kadaba and Stevens, as shown above, discloses all claim 3 limitations. Kadaba does not, however Stevens does, disclose the following limitations:
The package shipping method of claim 3, further comprising a step in which the smart device of the shipper provides the path to recipient's address in connection with T Map based on recipient's address information received. [See [0081]; Stevens teaches a shipper computer system determining and displaying an optimum delivery route for delivering a package.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the shipping process of Kadaba with the routing function of Stevens. By adopting the routing function of Stevens, the shipping process system of Kadaba would be able to fulfill shipment requests in a more timely and cost-efficient manner.

Claim 5-6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kadaba (U.S. Pub. No. 2007/0000989) in view of Hershfield (U.S. Pub. No. 2010/0153265) and in further view of Stevens (U.S. Pub. No. 2005/0043886).
Regarding the following Claim 5 limitations, Kadaba, as shown, discloses the following limitations:
A package shipping method using a characteristic identifier that does not require address to be written, the package shipping method comprising: a step (S31) in which the shipping app installed on the smart user device is activated, user information and recipient information are registered on the management server of the post office, and the user DB is constructed; [See [0030]; [0031]; [0046]; [0063]; [0072]; [0020]; Kadaba teaches a sender computer terminal 206 and a client shipping application to transmit a delivery request comprising a sender location 200, and data indicating the recipient’s address, name, telephone number to a package administration system 14.  The package administration system 14 then stores the recipient address data 212 in association with the respective package identifier 218 in a package administration database 16.]
... a step (S32) in which the management server of the post office generates characteristic identifiers that match user information and recipient information each and sends characteristic identifier information to the smart user device; [See [0046]; [0042]; [0047]; Kadaba teaches a package administration system 14 generates a package identifier 218 to associate with a delivery between a sender and a recipient, and transmits the package identifier to the sender computer 206.]
... a step (S33) in which the smart user device stores characteristic identifier information received and saves characteristic identifier information onto the tag by communicating with the tag, and the tag is attached to the package; [See [0047]; [0032]; [0072]; Kadaba teaches a package administration system 14 transmitting a package tag with the package identifier 218 to a sender computer 206.  Kadaba further teaches the sender computer using an RFID label printer to print 
... a step (S34) in which the shipping app on the smart device of the shipper designated to deliver the corresponding package is activated, the user characteristic identifier and recipient characteristic identifier are received and saved, and the characteristic identifiers received are sent to the management server of the post office; [See [0058]; Kadaba teaches a mailroom attendant using a computer 250 (i.e. the smart device of the shipper), a client-side shipping application 1508, and an electromagnetic scanner 222 to receive a package identifier from an RFID tag and send package identifier information to a package administration system (i.e. the management server).]
... a step (S35) in which the management server of the post office uses the user DB and recipient characteristic identifier received to search recipient information and user information matched with the recipient characteristic identifier; [See [0058]; Kadaba teaches using a package identifier 218 to search a database 16 for recipient address data 212.]
... step (S36) in which the management server sends recipient information searched to the smart device of the designated shipper; [See [0058]; Kadaba teaches a mailroom computer 250 (i.e. the smart device of the shipper) configured with a client-side shipping application 1508 retrieving recipient address data 212 from a package administration system 14 (i.e. the management server).]
Kadaba does not, however Stevens does, disclose the following limitations:
... and a step (S38) in which the smart device of the shipper linked to GPS provides recipient characteristic identifier information of the corresponding package that matches recipient's address via the display area of the smart device of the shipper if the package is determined to have arrived at recipient's address. [See [0062-0064]; (Fig. 5, elements 115, 545); Stevens teaches a 
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the shipping process of Kadaba with the destination notification system of Stevens. It is advantageous for all users of the system of Kadaba to know when a delivery has arrived at its destination. A sender is granted an acknowledgement that their shipment has successfully reached its destination, the shipper is granted an acknowledgement that a delivery task has been completed, the driver receives confirmation that they have arrived at the correct address for delivery, and a recipient is granted an acknowledgement that their package has arrived. The notification system of Stevens increases user satisfaction on all fronts, and helps reduce errors, wasted time, and costs associated.
Regarding the following Claim 6 limitations, Kadaba and Stevens, as shown above, discloses all claim 5 limitations. Kadaba does not, however Stevens does, disclose the following limitations:
The package shipping method of claim 5, further comprising a step in which the smart device of the shipper provides the path to recipient's address in connection with T Map based on recipient's address information received. [See [0081]; Stevens teaches a shipper computer system determining and displaying an optimum delivery route for delivering a package.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the shipping process of Kadaba with the routing function of Stevens. By adopting the routing function of Stevens, the shipping process system of Kadaba would be able to fulfill shipment requests in a more timely and cost-efficient manner.
Regarding the following Claim 9 limitations, Kadaba, as shown, discloses the following limitations:
A ... shipping method using a characteristic identifier that does not require address to be written, the ... shipping method comprising: a step (S61) in which the shipping app of ... the smart user device is activated, name, phone number and address of ... are provided to the management server ... a step (S62) in which the management server ... creates the DB using ... information such as name, phone number and address ... received from the smart user device and purchased product information; a step (S63) in which the management server of the online shopping mall creates a characteristic identifier and grants the characteristic ...; [See [0030]; [0046]; [0063]; [0072]; [0020]; Kadaba teaches a sender computer terminal 206 and a client shipping application to transmit a delivery request comprising a sender location 200, and data indicating the recipient’s address, name, telephone number to a package administration system 14. The package administration system 14 then stores the recipient address data 212 in association with the respective package identifier 218.]
... a step (S64) in which the management server of the ... sends characteristic identifier information, [user] information and [package] information to the smart device of the shipper designated to deliver ...; a step (S65) in which the smart device of the shipper activates the shipping app and saves the characteristic identifier, [user] information and [package] information received; a step (S66) in which the smart device of the shipper sends characteristic identifier information received to the tag for saving and makes the shipper attach the tag to the corresponding purchased product; [See [0058]; [0059]; Kadaba teaches a package administration system 14 sending a recipient’s address information matched with the received identifier to the computer 250 of the mailroom attendant 226. Kadaba further teaches transmitting shipping information with tracking identifier to a mailroom computer 250 to be printed with an RFID label and attached to a master package.]
... a step (S69) in which the smart device of the shipper determines whether the characteristic identifier received matches recipient's address; [See [0058]; Kadaba teaches a 
... and a step (S70) in which shipping is completed by delivering the ... product to the recipient if matched. [See [0030]; (Fig. 1, element 300); Kadaba teaches that a delivery task is complete when a package is delivered to the recipient’s address.]
Kadaba does not, however Stevens does, disclose the following limitations:
... a step (S68) in which the smart device of the shipper linked to GPS communicates with the tag attached to the purchased product and receives characteristic identifier information if the product is determined have arrived at recipient's address based on corresponding position information; [See [0062-0064]; (Fig. 5, elements 115, 545); Stevens teaches a shipper computer system, GPS system, and an accompanying video display informing users of a system when a package has arrived at a destination address.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the shipping process of Kadaba with the destination notification system of Stevens. It is advantageous for all users of the system of Kadaba to know when a delivery has arrived at its destination. A sender is granted an acknowledgement that their shipment has successfully reached its destination, the shipper is granted an acknowledgement that a delivery task has been completed, the driver receives confirmation that they have arrived at the correct address for delivery, and a recipient is granted an acknowledgement that their package has arrived. The notification system of Stevens increases user satisfaction on all fronts, and helps reduce errors, wasted time, and costs associated.
Kadaba and Stevens do not, however Hershfield does, teach the shipping environment being an online retail environment. [See [0030]; [0031]; [0032]; Hershfield teaches a customer device 204 that provides user identifiers 220 including attributes such as address, phone number, 
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the shipment tagging process of Kadaba with the online retail environment of Hershfield.  As e-commerce has become more popular and commonplace, the volume of packages being shipped from online retailers has risen dramatically. Therefore, it would be obvious to apply the environment of Hershfield to the process of Kadaba and tag packages with more detailed product and purchaser information.
Regarding the following Claim 10 limitations, Kadaba, Hershfield, and Stevens, as shown above, discloses all claim 9 limitations. Kadaba and Hershfield do not, however Stevens does, disclose the following limitations:
The shopping mall shipping method of claim 9, further comprising a step in which the smart device of the shipper provides the path to purchaser's address in connection with T Map. [See [0081]; Stevens teaches a shipper computer system determining and displaying an optimum delivery route for delivering a package.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the shipping process of Kadaba with the routing function of Stevens. By adopting the routing function of Stevens, the shipping process system of Kadaba would be able to fulfill shipment requests in a more timely and cost-efficient manner.
Regarding the following Claim 11 limitations, Kadaba, as shown, discloses the following limitations:
A ... shipping method using a characteristic identifier that does not require address to be written, the ... shipping method comprising: a step (S81) in which the shipping app on the smart device of the [user] is activated, [user] information and recipient information are provided to the management server ... a step (S82) in which the management server ... creates the [user] DB based on [user] information, recipient information and [package] information; a step (S83) in which the management server ... generates a [user] characteristic identifier and recipient characteristic identifier that respectively match [user] information and recipient information, and sends characteristic identifier information generated to the smart device of the shipper designated to deliver the purchased product; [See [0030]; [0046]; [0063]; [0072]; [0020]; Kadaba teaches a sender computer terminal 206 and a client shipping application to transmit a delivery request comprising a sender location 200, and data indicating the recipient’s address, name, telephone number to a package administration system 14. The package administration system 14 then stores the recipient address data 212 in association with the respective package identifier 218.]
... a step (S84) in which the smart device of the shipper activates the shipping app, saves [user] characteristic identifier information and recipient characteristic identifier information received on the tag, and the tag is attached to the purchased product; [See [0058]; [0059]; Kadaba teaches a package administration system 14 sending a recipient’s address information matched with the received identifier to the computer 250 of the mailroom attendant 226. Kadaba further teaches transmitting shipping information with tracking identifier to a mailroom computer 250 to be printed with an RFID label and attached to a master package.]
Kadaba does not, however Stevens does, disclose the following limitations:
... and a step (S86) in which the smart device of the shipper linked to GPS delivers the corresponding purchased product by providing recipient characteristic identifier information that matches recipient's address via the display area on the shipping device of the shipper if the package is determined to have arrived at recipient's address. [See [0062-0064]; (Fig. 5, elements 
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the shipping process of Kadaba with the destination notification system of Stevens. It is advantageous for all users of the system of Kadaba to know when a delivery has arrived at its destination. A sender is granted an acknowledgement that their shipment has successfully reached its destination, the shipper is granted an acknowledgement that a delivery task has been completed, the driver receives confirmation that they have arrived at the correct address for delivery, and a recipient is granted an acknowledgement that their package has arrived. The notification system of Stevens increases user satisfaction on all fronts, and helps reduce errors, wasted time, and costs associated.
Kadaba and Stevens do not, however Hershfield does, teach the shipping environment being an online retail environment. [See [0030]; [0031]; [0032]; Hershfield teaches a customer device 204 that provides user identifiers 220 including attributes such as address, phone number, user name, etc.  Hershfield further teaches a user identifier 220, retailer identifier 228, and item information being grouped for a purchase/shipment request.  Hershfield further teaches retail servers 206 including a database 222 for identifying available products for purchase.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the shipment tagging process of Kadaba with the online retail environment of Hershfield.  As e-commerce has become more popular and commonplace, the volume of packages being shipped from online retailers has risen dramatically. Therefore, it would be obvious to apply the environment of Hershfield to the process of Kadaba and tag packages with more detailed product and purchaser information.

Regarding the following Claim 12 limitations, Kadaba, Hershfield, and Stevens, as shown above, discloses all claim 11 limitations. Kadaba and Hershfield do not, however Stevens does, disclose the following limitations:
The shopping mall shipping method of claim 11, further comprising a step in which the smart device of the shipper provides the path to recipient's address in connection with T Map. [See [0081]; Stevens teaches a shipper computer system determining and displaying an optimum delivery route for delivering a package.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the shipping process of Kadaba with the routing function of Stevens. By adopting the routing function of Stevens, the shipping process system of Kadaba would be able to fulfill shipment requests in a more timely and cost-efficient manner.

Claim 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kadaba (U.S. Pub. No. 2007/0000989) in view of Bolton (U.S. Pub. No. 2013/0094693) and in further view of Stevens (U.S. Pub. No. 2005/0043886).
Regarding the following Claim 7 limitations, Kadaba, as shown, discloses the following limitations:
A package shipping method using a characteristic identifier that does not require address to be written, the package shipping method comprising: a step (S51) in which the smart user device saves package ... information onto the tag attached to the package;
... a step (S52) in which the shipping app on the smart user device is activated and user information, recipient information and package ... information are registered and saved on the management server of the post office to construct the user DB; [See [0030]; [0031]; [0046]; [0063]; [0072]; [0020]; Kadaba teaches a sender computer terminal 206 (i.e. a smart user device) and a client shipping application to transmit a delivery request comprising a sender location 200 (i.e. user information such as ... address), and data indicating the recipient’s address, name, telephone number to a package administration system 14 (i.e. the management server).  The package administration system 14 then stores the recipient address data 212 in association with the respective package identifier 218.]
... a step (S53) in which the management server of the post officer sends recipient information that matches package ... information to the smart device of the shipper designated to deliver the corresponding package; [See [0058]; Kadaba teaches using a package identifier 218 to search a database 16 for recipient address data 212. Kadaba further teaches a mailroom computer 250 (i.e. the smart device of the shipper) configured with a client-side shipping application 1508 retrieving recipient address data 212 from a package administration system 14 (i.e. the management server).]
Kadaba does not, however Stevens does, disclose the following limitations:
... and a step (S55) in which the smart device of the shipper linked to GPS communicates with the tag on the package, provides package ... information that matches with recipient's address, and deliver the corresponding package if the package is determined to have arrived at recipient's address. [See [0062-0064]; (Fig. 5, elements 115, 545); Stevens teaches a shipper computer system, GPS system, and an accompanying video display informing users of a system when a package has arrived at a destination address.]

Kadaba and Stevens do not, however Bolton does, disclose the following limitations:
... the smart user device saves package photo information onto the tag ... [See [0053]; Bolton teaches saving photographs alongside package identifiers and other information specifically related to a package to a shipment tag.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the shipping process of Kadaba with the package information photo feature of Bolton.  By including relevant photos in the memory of an RFID tag and package database entry, users of Kadaba’s system would be able to receive visual information related to the package that would otherwise not be able to be conveyed via a standard package identifier system.  These photos can be used for verification of a package’s identity, for verification of a current or past visual status of a package, or to convey other specific information related to a package.
Regarding the following Claim 8 limitations, Kadaba, Bolton, and Stevens, as shown above, discloses all claim 7 limitations. Kadaba and Bolton do not, however Stevens does, disclose the following limitations:
The package shipping method of claim 7, further comprising a step in which the smart device of the shipper provides the path to recipient's address in connection with T Map based on recipient's address information received. [See [0081]; Stevens teaches a shipper computer system determining and displaying an optimum delivery route for delivering a package.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the shipping process of Kadaba with the routing function of Stevens. By adopting the routing function of Stevens, the shipping process system of Kadaba would be able to fulfill shipment requests in a more timely and cost-efficient manner.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Chambers (U.S. Pub. No. 2016/0253908) teaches using RFID tags, GPS, and identifier databases for shipping objects.
Barton (U.S. Pub. No. 2017/0083857) teaches using RFID labels and GPS to track and monitor packages.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C.G./
Examiner, Art Unit 3628

/GEORGE CHEN/              Primary Examiner, Art Unit 3628